Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received on 03/30/2022 for application 16/845,960.
Claims 1, 8 & 15 and being independent.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
With respect to Applicants arguments under 35 USC 101, the applicant argues that the claims are not directed to a judicial exception; however, the examiner respectfully disagrees. When taking out all the additional elements from the claims, all the steps in the claims; including the steps of “simulating an optimization scenario” and “outputting the simulated scenario” are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. The additional elements merely describe how to generally “apply” the judicial exception in a computer environment to automate the process without integrating the judicial exception into a practical application nor provide significantly more than the additional elements. A human can perform the steps of the steps of “simulating an optimization scenario” and “outputting the simulated scenario” as currently recited. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field; rather, the additional elements perform functions expected of those elements to automate a business process. At most, the steps in the claims can be said to be an improvement to a business process, however, an improvement to a business process is still abstract.
Unlike the court cases found in Ex party Chris Cochran, Gary Jeffords, and Rodrigo Sada, the current claims do not contain a flag identifying the funds transfer as a funds-to-pre-paid instrument account transfer. Also, unlike Ex party Yigit Caglayan and Kemal Uyan, the current claims do not impose meaningful limits on practicing the abstract idea nor disclose “transmitting, by a transmitting device of the processing server device, over a communication network, via mobile network operator (MNO), to a mobile computing device associated with the mobile device identifier included int eh authorization request, a confirmation request”, ”said confirmation request including at least the transaction details associated with the financial transaction with the merchant,” and “wherein said transmission activates an application program installed on the mobile computing device and prompting user-confirmation of the financial transaction. Lastly, unlike Ex parte Eileen C. Smith, Anthony Montesano, Edward T. Tillly, Mark A Esposito, Stuart J. Kipnes, and Anthony J. Carone, the current claims do not address problems arising in the context of a hybrid derivatives trading system nor provide a specific technological improvement over prior derivatives trading systems. For the above reasoning, the Step 2A analysis of the claims is maintained.
Under Step 2B, the Applicant argues that the stated additional elements of claim 1 do provide significantly more because the recited steps are a combination of specific rules; however, the examiner respectfully disagrees. The steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection) as corresponding to abstract ideas. The additional elements in the claims are a system comprising one or more servers configured to collect economic data from one or more financial systems, wherein the one or more servers is further configured to execute the claimed steps. Applicant’s specification at paragraph [0038] discloses “By way of example, the UE is any type of mobile terminal, fixed terminal, or portable terminal including a mobile handset, station, unit, device, multimedia computer, multimedia tablet, Internet node, communicator, desktop computer, laptop computer, notebook computer, netbook computer, tablet computer, personal communication system (PCS) device, personal navigation device, personal digital assistants (PDAs), audio/video player, digital camera/camcorder, positioning device, television receiver, radio broadcast receiver, electronic book device, game device, a smartphone, a smartwatch, smart eyewear, or any combination thereof, including the accessories and peripherals of these devices, or any combination thereof.”, Paragraph [0060] discloses “Although computer system 500 is depicted with respect to a particular device or equipment, it is contemplated that other devices or equipment (e.g., network elements, servers, etc.) within FIG. 5 can deploy the illustrated hardware and components of system 500. Computer system 500 is programmed (e.g., via computer program code or instructions) to provide one or more steps of the process of FIGs. 3A and 3B and includes a communication”, Paragraphs [0070] - [0072] disclose “A computer called a server host 592 connected to the Internet hosts a process that provides a service in response to information received over the Internet. For example, server host 592 hosts a process that provides information representing video data for presentation at display S 14. It is contemplated that the components of system 500 can be deployed in various configurations within other computer systems, e.g., host 582 and server 592.”, “At least some embodiments of the invention are related to the use of computer system 500 for implementing some or all of the techniques described herein. According to one embodiment of the invention, those techniques are performed by computer system 500 in response to processor 502 executing one or more sequences of one or more processor instructions contained in memory 504. Such instructions, also called computer instructions, software and program code, may be read into memory 504 from another computer-readable medium such as storage device 508 or network link 578. Execution of the sequences of instructions contained in memory 504 causes processor 502 to perform one or more of the method steps described herein. In alternative embodiments, hardware, such as ASIC 520, may be used in place of or in combination with software to implement the invention. Thus, embodiments of the invention are not limited to any specific combination of hardware and software, unless otherwise explicitly stated herein.” and “The signals transmitted over network link 578 and other networks through communications interface 570, carry information to and from computer system 500. Computer system 500 can send and receive information, including program code, through the networks 580, 590 among others, through network link 578 and communications interface 570. In an example using the Internet 590, a server host 592 transmits program code for a particular application, requested by a message sent from computer 500, through Internet 590, ISP equipment 584, local network 580 and communications interface 570. The received code may be executed by processor 502 as it is received, or may be stored in memory 504 or in storage device 508 or any other non- volatile storage for later execution, or both. In this manner, computer system 500 may obtain application program code in the form of signals on a carrier wave.” and Paragraph [0078] discloses “FIG. 7 is a diagram of exemplary components of a mobile terminal (e.g., handset) for communications, which is capable of operating in the system of FIG. 1, according to one embodiment. In some embodiments, mobile terminal 701, or a portion thereof, constitutes a means for performing one or more steps of the process of FIGs. 3A and 3B. Generally, a radio receiver is often defined in terms of front-end and back-end characteristics. The front-end of the receiver encompasses all of the Radio Frequency (RF) circuitry whereas the back-end encompasses all of the base-band processing circuitry. As used in this application, the term "circuitry" refers to both: (1) hardware-only implementations (such as implementations in only analog and/or digital circuitry), and (2) to combinations of circuitry and software (and/or firmware) (such as, if applicable to the particular context, to a combination of processor(s), including digital signal processor(s), software, and memory(ies) that work together to cause an apparatus, such as a mobile phone or server, to perform various functions). This definition of "circuitry" applies to all uses of this term in this application, including in any claims. As a further example, as used in this application and if applicable to the particular context, the term "circuitry" would also cover an implementation of merely a processor (or multiple processors) and its (or their) accompanying software/or firmware. The term "circuitry" would also cover if applicable to the particular context, for example, a baseband integrated circuit or applications processor integrated circuit in a mobile phone or a similar integrated circuit in a cellular network device or other network devices.”. The claims at issue do not require any nonconventional computer, server, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The fact that a generic computing system, such as described above, can be suitably programmed to perform the claimed method without requiring any nonconventional computer, server, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements. Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of determining banking reserves. The alleged benefits are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea; however, an improved abstract idea is still abstract.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed additional elements suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally applying the abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For the reasons above and those stated in the rejections below, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With respect to Applicants arguments under 35 USC 103, the applicant argues that the claims are not directed to a judicial exception; however, the examiner respectfully disagrees. Applicant argues the suggested modification to the prior art has no technical merit and is reliant on impermissible hindsight; however, the examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of combining demography, monetary policy metrics, and fiscal policy metrics for security selection, weighting and asset allocation as seen in Arnott to incorporate the systems and methods for household cash management as taught in Ventura in order to maintain a desired cash flow position (Ventura ¶ [84]). This provides an improvement to prior asset allocation systems since the desired cash flow position is determined. For this reason, the 103 rejection of the claims is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of simulating an optimization scenario based on collected economic data, banking construct, and one or more business rules; outputting the simulated optimization scenario; and determining banking reserves for the banking construct based on the simulated optimization scenario without significantly more. 
Claim 1 recites: 
collect economic data; 
retrieve identification information for a central bank and a plurality of service agent banks; 
designate, using the retrieved information, the central bank and the plurality of service agent banks as part of a banking construct; 
simulate an optimization scenario based on the collected economic data, the banking construct, and one or more business rules; 
output the simulated optimization scenario; and determine banking reserves for the banking construct based on the simulated optimization scenario.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of simulating an optimization scenario based on collected economic data, banking construct, and one or more business rules; outputting the simulated optimization scenario; and determining banking reserves for the banking construct based on the simulated optimization scenario. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “fundamental economic principle or practice” such as mitigating risk. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “one or more servers” and “one or more financial systems” for collect economic data; retrieve identification information for a central bank and a plurality of service agent banks; designate, using the retrieved information, the central bank and the plurality of service agent banks as part of a banking construct; simulate an optimization scenario based on the collected economic data, the banking construct, and one or more business rules;  output the simulated optimization scenario; and determine banking reserves for the banking construct based on the simulated optimization scenario are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data.  These additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional computing functions such as receiving information and outputting information, see MPEP 2106.05(d)(II).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The dependent claims 2-7, 9-14 & 16-20 provide further descriptive limitations of elements for instance direct the determined reserves to one or more economic sectors relating to goods and/or services, wherein the simulated optimization scenario specifies distribution of a portion of the determined reserves to a foreign economy; determine amount of money deletion for the banking construct according to the simulated optimization scenario; wherein the one or more business rules specifies a threshold on consumer spending, business investment, government spending, net export , money supply, or a combination thereof, wherein the simulated optimization scenario specifies a decrease of the money supply and an increase of the consumer spending; and receive country information. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. For the above reasons, the claims are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robert D. Arnott et al. (US 2014/0046872 A1, herein Arnott) in view of John Ventura (US 2013/0103580 A1, herein Ventura)

As per claim 1. A system comprising: 
one or more servers configured to collect economic data from one or more financial systems, wherein the one or more servers is further configured to, 
collect economic data from one or more financial systems (Arnott ¶¶ [231, 235, 327, 330, 337, 339, 342 & 346]); 
retrieve identification information for a central bank and a plurality of service agent banks (Arnott ¶¶ [322, 339, 691, 699-701 & 745-746]); 
designate, using the retrieved information, the central bank and the plurality of service agent banks as part of a banking construct (Arnott ¶¶ [745-760]); 
simulate an optimization scenario based on the collected economic data, the banking construct, and one or more business rules (Arnott ¶¶ [679-682 & 690-691]); 
output the simulated optimization scenario (Arnott ¶¶ [371, 679, 693-694 & 781]); and
it can be argued that Arnott does not explicitly teach, however, Ventura further teaches: 
determine banking reserves for the banking construct based on the simulated optimization scenario (Ventura ¶¶ [84-88, 90, 103 & 105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of combining demography, monetary policy metrics, and fiscal policy metrics for security selection, weighting and asset allocation as seen in Arnott to incorporate the systems and methods for household cash management as taught in Ventura in order to maintain a desired cash flow position. (Ventura ¶ [84]).
As per claims 8 & 15, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

As per claim 2, Arnott and Ventura teach the system of claim 1, Arnott further teaches: wherein the one or more servers are further configured to: 
direct the determined reserves to one or more economic sectors relating to goods and/or services (Arnott ¶¶ [337, 725 & 783]), 
wherein the simulated optimization scenario specifies distribution of a portion of the determined reserves to a foreign economy (Arnott ¶¶ [228, 235, 252, 362 & 687-688]).
As per claims 9 & 16, the claims recite analogous limitations to claim 2 above and are therefore rejected under the same premise.

As per claim 3, Arnott and Ventura teach the system of claim 1, Arnott further teaches: wherein the one or more servers are further configured to: 
determine amount of money deletion for the banking construct according to the simulated optimization scenario (Arnott ¶¶ [363, 702, 762-763 & 773-781]).
As per claims 10 & 17, the claims recite analogous limitations to claim 3 above and therefore rejected under the same premise.

As per claim 4, Arnott and Ventura teach the system of claim 1, Arnott further teaches: wherein the one or more servers are further configured to: 
set, via a graphical user interface, the one or more business rules (Arnott ¶¶ [253, 328, & 343]), 
wherein the one or more business rules specifies a threshold on consumer spending, business investment, government spending, net export, money supply, or a combination thereof (Arnott ¶¶ [241, 242, 312, 320, 328, 339, 343 & 346]), 
wherein the simulated optimization scenario specifies a decrease of the money supply and an increase of the consumer spending (Arnott ¶¶ [242, 247, 258, 684-685 & 725]).
As per claims 11 & 18, the claims recite analogous limitations to claim 4 above and therefore rejected under the same premise.

As per claim 5, Arnott and Ventura teach the system of claim 1, Arnott further teaches: wherein the one or more servers are further configured to: 
receive, via a graphical user interface, country information, wherein the simulated optimization scenario is based on the country information (Arnott ¶¶ [248, 249, 264, 266 & 269]).
As per claims 12 & 19, the claims recite analogous limitations to claim 5 above and therefore rejected under the same premise.

As per claim 6, Arnott and Ventura teach the system of claim 1, Arnott further teaches:
wherein the simulated optimization scenario relates to either gross domestic product (GDP) or gross national product (GNP) (Arnott ¶¶ [235, 240, 248, 322 & 330]), and 
the one or more business rules permit one of the plurality of service agent banks to participate in banking activities without a deposit requirement (Arnott ¶¶ [303, 342, 356-357, 484, 679-684 & 690-698]).
As per claims 13 & 20, the claims recite analogous limitations to claim 6 above and therefore rejected under the same premise.

As per claim 7, Arnott and Ventura teach the system of claim 1, Arnott further teaches: wherein the economic data relates to gross domestic product information, gross national product information, global productive capacity information, inflationary information, labor information, labor effectiveness information, or a combination thereof (Arnott ¶¶ [235, 240, 248, 322, 330, 346 & 786]).
As per claim 14, the claim recites analogous limitations to claim 7 above and is therefore rejected under the same premise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/11/2022